Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Arguments and amendments filed 6/21/2022 has been examined.
Claim 1 is currently amended. Claim 19 and 20 are currently cancelled.
In this Office Action, claims 1-18 are currently pending.
This Office Action is Final.


Response to Arguments
Applicant’s arguments, filed 6/21/2022, with respect to previous rejections under 35 USC 101 and 25 USC 103 have been fully considered and are persuasive.  The previous rejections under those sections has been withdrawn. 
As no terminal disclaimer has been filed, the double patenting rejection remains below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,185,720. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the relevant limitations below in order to broaden the scope of the invention



Current Application 
US Patent 10,185,720 B2 (US15/150,488)
1. (Currently amended) A computer system comprising:
one or more processors;
one or more computer-readable memories;
one or more computer-readable tangible storage media;
program instructions stored on at least one of the one or more computer-readable tangible
storage media for execution by at least one of the one or more processors via at least one of the
one or more computer-readable memories, the computer instructions comprising:
a data governance framework operatively coupled to a database stored in the one or
more computer-readable memories, the database comprising a plurality of data sources;
a plurality of rule engines;
a rule repository stored in the one or more computer-readable memories;
a catalogue comprising a plurality of expressions and a first mapping, each
expression being a data structure assigning a natural language pattern to one or more
functionally equivalent, technical language patterns specified in a syntax that is interpretable
by a respective one of the rule engines, the first mapping assigning first terms to the data
sources, each of the data sources comprising data records related to different instances of
first terms; and
a rule generator configured for:
receiving a new natural language ("NL") rule for the data governance
framework from a user via a graphical user interface, the new NL rule being a data
governance rule comprising one or more natural-language patterns and comprising
one or more first terms; 
resolving the new NL rule received from the user via the graphical user
interface into one or more new technical rules, the resolution comprising:
replacing by a computer application the one or more natural language
patterns of the received new NL rule by one or more functionally equivalent,
technical language patterns in accordance with at least one of the plurality of
expressions, thereby creating one or more translated rules from the new NL
rule;
replacing each first term in each of the one or more translated rules with
the name of the data source mapped to the first term in the first mapping;
assigning to each of the one or more translated rules the one of the rules
engines capable of interpreting the one or more functionally equivalent,
technical language patterns contained in the translated rule, thereby providing
the one or more technical rules, each of the technical rules being functionally
equivalent to the new NL rule and being interpretable by its assigned rules
engine; and
storing the one or more technical rules in a rule repository.
2. (Original) The computer system of claim 1, wherein each of the rule engines are a data
governance tool.
3. (Original) The computer system of claim 1, wherein each of the first terms represents a first
data object type, each of the first terms being mapped in the first mapping to a first data source
used as dedicated data container for selectively storing data object instances of the one of the first data object types represented by the first term mapped to the data source, the data container
being free of instances of other first data object types represented by other first terms contained
in the first mapping.
4. (Original) The computer system of claim 1, wherein the received new NL rule comprises one
or more second terms, each of the second terms being a term not being assigned in the first
mapping one of the data sources, the computer instructions further comprising:
providing a set of definitions, each definition being a data structure associating a second
term with a definition statement of the second term, the definition statement being specified in
natural language comprising one or more natural language patterns, whereby the definition
statement of one or more of the definitions comprises one or more of the first and/or one or more
the second terms.
5. (Original) The computer system of claim 4, wherein each of the second terms represents a
second data object type, at least two of the second terms respectively representing a second data
object type being a sub-type of a first data object type represented by one of the first terms,
whereby the instances of the at least two second data object types are stored in the same data
container, the data container being represented by the particular first term and being mapped to
the particular first term in the first mapping.
6. (Original) The computer system of claim 4, wherein the resolving of the new NL rule into one
or more new technical rules further comprises:
replacing each second term contained in the received or translated rule with the definition
statement of the second term for outputting a definition-resolved rule; and
replacing each natural language pattern contained in the one or more definition statements of
the definition-resolved rule by one or more technical language patterns being, according to one
or more of the expressions, functionally equivalent to the replaced natural language patterns.
7. (Original) The computer system of claim 6, wherein the resolving of the new NL rule into one
or more new technical rules further comprising:
checking if a definition statement in the definition-resolved rule comprises one or more
further first or second terms;
if the definition-resolved rule comprises at least one further second term, iteratively
repeating the steps of claim 6 until a termination criterion is reached;
if the definition-resolved rule comprises at least one further first term, replacing each first
term in the definition-resolved rule with a name of the data source mapped to the term in the first
mappmg.
8. (Original) The computer system of claim 7, wherein the termination criterion is one of:
the translated and definition-resolved rule is free of any first term and is free of any second
term;
a maximum number of iterations is reached;
the rule generator determines that the translated and definition-resolved rule comprises a
term that is neither a first term nor a second term.
9. (Original) The computer system of claim 1, wherein the resolving of the new NL rule into one
or more new technical rules further comprising checking, by the rule generator, if the translated
rule comprises an irresolvable term.
10. (Original) The computer system of claim 9, wherein the computer instructions further
comprise, in case the translated rule comprises an irresolvable term:
displaying a list of all first terms contained in the first mapping;
receiving an indication of the user that the irresolvable term is a synonym to one of the
displayed first terms; and
replacing, by the rule generator response to the indication, the irresolvable term in the rule
by the indicated first term and continue rule resolution.
11. (Original) The computer system of claim 9, wherein the computer instructions further
comprise, in case the translated rule comprises an irresolvable term:
displaying a list of all second terms for which a definition statement exists in a catalogue;
receiving an indication of the user that the irresolvable term is a synonym to one of the
displayed second terms; and
replacing, by the rule generator in response to the indication, the irresolvable term in the rule
by the indicated second term and continue rule resolution.
12. (Original) The computer system of claim 9, wherein the computer instructions further
comprise, in case the translated rule comprises an irresolvable term:
displaying a list of all natural language patterns specified in the plurality of expressions;
receiving an indication of the user that the irresolvable term represents one of the displayed
natural language patterns; and
replacing, by the rule generator in response to the indication, the irresolvable term in the rule
by the indicated natural language pattern and continue rule resolution.
13. (Original) The computer system of claim 9, wherein the computer instructions further
comprise, in case the translated rule comprises an irresolvable term:
prompting a user to create, via a rule editor, a new definition for the irresolvable term, the
new definition comprising the irresolvable term as new second term and comprising a definition
statement for the new second term in the form of one or more natural language patterns;
storing the created definition in a catalogue; and
replacing the irresolvable term in the rule by the definition statement for created definition.
14. (Original) The computer system of claim 9, wherein the computer instructions further
comprise, in case the translated rule comprises an irresolvable term:
prompting a user to store the new NL rule in its current state for completing the resolution of
the new NL rule at a later time.
15. (Original) The computer system of claim 9, wherein the computer instructions further
comprise, in case the translated rule comprises an irresolvable term:
receiving an indication of the user that the irresolvable term is a synonym to one of the first
terms or to one of the second terms, or that the irresolvable term represents one of the language
patterns of the expressions; and
updating a list of known synonyms by adding the irresolvable term and an association to a
data object to the list, the associated data object being the first or second term to which the
irresolvable term is a synonym or being an association to the language pattern it represents.
16. (Original) The computer system of claim 1, wherein the method comprising:
providing a second mapping that maps each of a plurality of rules engines to one or more
data sources;
providing a third mapping that maps one or more of the rule engines to one or more types of
technical rules comprising technical language patterns interpretable by the type of rule engine;
for each of the one or more technical rules:
identifying the data sources whose name is contained in the technical rule;
evaluating the second and third mapping for identifying the one or more rules engines
capable of interpreting the functionally equivalent, technical language pattern contained in
the technical rule and being in addition mapped to the data sources whose name is contained
in the rule; and
selectively using the one or more identified rule engines for executing the technical rule
selectively on the one or more data sources whose names are identified in the technical rule.
17. (Original) The computer system of claim 1, wherein the computer instructions further
comprise automatically performing each of the one or more generated technical rules by one of
the rule engines.
18. (Original) The computer system of claim 1, wherein each of the technical rules being one of:
a rule implementing a formal or a semantic data consistency check;
a rule implementing a filter for filtering out confidential data from messages leaving a
computer system or network;
a rule implementing a virus scanner;
a rule implementing a data completeness check;
a rule implementing a data corruption check;
a rule implementing a data logging;
a rule implementing a data movement;
a rule implementing a data transformation; and
a rule implementing a data processing operation.
1. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a
processor to cause the processor to execute the method comprising:
providing a plurality of expressions, each expression being a data structure assigning a natural language pattern to one or more technical language patterns interpretable by
a respective rule engine, wherein the natural language pattern corresponds with a data governance operation expressed in natural language, wherein the technical language
patterns corresponds with a set of data governance operations expressed in a technical language, and wherein the natural language pattern is functionally equivalent to the
one or more technical language patterns;
providing a first mapping, wherein the provided first mapping includes relationships that map first terms to data sources;
receiving, by a rule generator, a new natural language (NL) rule, the new NL rule being a data governance rule comprising one or more natural-language patterns and
comprising one or more first terms, wherein the received new NL rule comprises one or more second terms, each of the one or more second terms being a term not assigned
in the first mapping to one of the data sources;
providing a set of definitions, each definition within the set of definitions being a data structure associating a second term with a definition statement of the second term,
wherein the definition statement is specified in natural language comprising one or more natural language patterns, whereby the definition statement of one or more of the
definitions comprises at least one of the first terms and the one or more the second terms;
translating, by the rule generator, the new NL rule into one or more new technical rules, the translation comprising:
replacing the one or more natural language patterns of the received new NL rule by one or more functionally equivalent, technical language patterns in accordance with at
least one of the plurality of expressions, thereby creating one or more translated rules from the new NL rule;
replacing each first term in each of the one or more translated rules with the name of the data source mapped to the first term in the first mapping;
replacing each second term contained in the one or more translated rules with the definition statement of the second term;
replacing each natural language pattern contained in the definition statement of the one or more translated rules with one or more technical language patterns;
assigning to each of the one or more translated rules the one of the rules engines capable of interpreting the one or more functionally equivalent, technical languagepatterns contained in the translated rule, thereby providing the one or more technical rules, each of the technical rules being functionally equivalent to the new NL ruleand being interpretable by its assigned rules engine; and
storing the one or more technical rules in a rule repository.





2. A computer system comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least oneof the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, the computer instructions comprising;
a data governance framework operatively coupled to a database, the database comprising a plurality of data sources;
a plurality of rule engines;
a rule repository;
a catalogue comprising a plurality of expressions and a fi rst mapping, each expression being a data structure assigning a natural language pattern to one or more technicallanguage patterns interpretable by a respective one of the rule engines, the fi rst mapping assigning fi rst terms to the data sources, wherein the natural language patterncorresponds with a data governance operation expressed in natural language, wherein the technical language patterns corresponds with a set of data governance operationsexpressed in a technical language, and wherein the natural language pattern is functionally equivalent to the one or more technical language patterns;
a rule generator confi gured for:
receiving a new natural language (NL) rule, for the data governance framework, the new NL rule being a data governance rule comprising one or more natural-languagepatterns and comprising one or more fi rst terms, wherein the received new NL rule comprises one or more second terms, each of the one or more second terms being aterm not assigned in the fi rst mapping to one of the data sources;
providing a set of defi nitions, each defi nition within the set of defi nitions being a data structure associating a second term with a defi nition statement of the second term,wherein the defi nition statement is specifi ed in natural language comprising one or more natural language patterns, whereby the defi nition statement of one or more ofthe defi nitions comprises at least one of the fi rst terms and the one or more the second terms;
translating the new NL rule into one or more new technical rules, the translation comprising:
replacing the one or more natural language patterns of the received new NL rule by one or more functionally equivalent, technical language patterns in accordancewith at least one of the plurality of expressions, thereby creating one or more translated rules from the new NL rule;
replacing each fi rst term in each of the one or more translated rules with the name of the data source mapped to the fi rst term in the fi rst mapping;
replacing each second term contained in the one or more translated rules with the defi nition statement of the second term;
replacing each natural language pattern contained in the defi nition statement of the one or more translated rules with one or more technical language patterns;
assigning to each of the one or more translated rules the one of the rules engines capable of interpreting the one or more functionally equivalent, technical languagepatterns contained in the translated rule, thereby providing the one or more technical rules, each of the technical rules being functionally equivalent to the new NL ruleand being interpretable by its assigned rules engine; and
storing the one or more technical rules in a rule repository.





Allowable Subject Matter
Claims 1-18 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically the double patenting rejection above.















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152